No opinion. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.; Dore, J., dissents in the following memorandum: I dissent and vote to reverse. The intended meaning of the “ subject ” clause in the stipulation of settlement relied on herein is ambiguous and should not be determined until evidence has been adduced at the trial or hearing concerning the real intention of the parties. In this respect the case differs from Matter of Moore (Smith) (194 Misc. 718) on which the learned Special Term relied; in that case the agreement was clear and unambiguous. The order appealed from should be reversed, with $20 costs and disbursements to petitioner-appellant and the proceeding remitted for a hearing.